Title: To George Washington from Tench Tilghman, 27 July 1784
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore [Md.] 27th July 1784.

Since I had the honor of writing to you a few days ago, I have met with a House Joiner, in a Ship just arrived from Ireland—He says much for himself, and the Captain says he is a well behaved Man. His price is £22.10/ Curry for 3 years and the Expences from hence to Alexandria by the Stage £1.14.8—I send him to the Care of Colo. Fitzgerald—I could not get his Indentures

properly assigned in time to send with him, but you shall have them in a few days. His name is Branning.
I was in treaty for a Brick layer, but he was prevailed upon to remain here—I am in hopes to get one of that Trade in a few Weeks, as Vessels are daily arriving.
I beg your Excellency to give yourself no trouble about an immediate remittance—desire Fitzgerald or some of your Freinds in Alexandria to put you up a draft upon this place whenever they find an opportunity.
I hope you will have no occasion to repent of your Bargain. I have the honor to be with perfect Respect and Esteem Yr Excellency’s Most Ob. and hble Servt

Tench Tilghman

